DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on June 01, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Remarks regarding Allowable Subject Matter
Claims 1, 4-7, 9, 11-15 and 17-19.
Examiner considers applicant’s amendments and arguments in pages 7-8 regarding independent claims 1, 9 and 15 are persuasive. Examiner believes specifically the invention for improved methods of distributing resources in remote computing systems. Examiner believes the limitation of “ initiate a remote computing session with a remote computing device including transmitting a capabilities report list including hardware capabilities and software capabilities of the local computing device to the remote computing device; 
receive an application program from the remote computing device such that the application program is stored locally in the memory of the local computing device; 
associate a file type with the application program located on the local computing device in response to the local computing device including resources for opening the file type based on the hardware capabilities and the software capabilities included in the capabilities report list, wherein the file type remains associated with the application program across more than one remote computing session; and 
open a file having the file type with the associated application program" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 9 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims,  initiate a remote computing session with a remote computing device including transmitting a capabilities report list including hardware capabilities and software capabilities of the local computing device to the remote computing device; 
receive an application program from the remote computing device such that the application program is stored locally in the memory of the local computing device; 
associate a file type with the application program located on the local computing device in response to the local computing device including resources for opening the file type based on the hardware capabilities and the software capabilities included in the capabilities report list, wherein the file type remains associated with the application program across more than one remote computing session; and 
open a file having the file type with the associated application program.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159